Title: From George Washington to Jonathan Trumbull, Sr., 31 July 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Coryols Ferry on Delaware [N.J.]July 31st 1777
Sir

I was just now honored with your Letter of the 25th inst.
The evacuation of Ticonderoga and Mount Independence is an event so interesting and so unexpected that I do not wonder it should produce in the minds of the people—at least—the well attached—the effects you mention—I am fully in sentiment with you, that the cause leading to this unhappy measure should be fully and minutely examined—Public justice on the one hand demands it, if it was not the result of prudence and necessity—and on the other—the reputation of the Officers concerned, if they are not blame worthy—Had not Congress considered that as a seperate Department—appointed the Officers, in some instances, to that command, themselves, and been fully poss[es]sed of all the Facts respecting the event, that I am, I should not have doubted a single moment about directing an enquiry—These matters—I say—have laid me under some doubts as to the line I

should pursue, but I am persuaded an examination will be ordered, in the course of a few days, either by the Congress or myself, when I hope the subject will be properly discussed, and that done which is right.
As to sending Continental Troops from Peeks kill—no more can be detached from thence to the Northern Army—than what are already gone. Two Brigades (Nixon’s and Glover’s) have been ordered from thence to their aid—more than were ever intended in the arrangement of our forces—Not a man more can go, as all the Troops (I mean Continental) at that Post, except two thousand, are called to join this Army—For I am to inform you, that General Howes object and operations no longer remain a secret—At half after nine O’Clock this morning, I received an express from Congress, advising—that the Enemy’s Fleet consisting of two hundred and twenty eight were at the Capes of Delaware yesterday in the fore noon—This being the case there can be no doubt but he will make a vigorous push to possess Philadelphia, and that we should collect all the force we can to oppose him—fearing from report and the event itself (the abandonment of the Northern Posts) that distrust, jealousy and suspicions of the conduct of the officers might arise in the Militia, and that degree of confidence in them wanted, which would be necessary to success, and to give a more promising aspect to our affairs in that Quarter, I sent Generals Lincoln and Arnold to assist in that Command—Those two Gentlemen are esteemed good Officers, and I think very deservedly—I am persuaded nothing that their judgments direct will be omitted to stop the progress of General Burgoyne’s Arms, as far as in them lies—and I am equally sure their personal exertions and bravery will not be wanting in any instance—Their presence, I trust, will remove every ground of diffidence and backwardness in the Militia, and that they will go on when and where their services are demanded with a spirit and resolution becoming freemen, and the sacred Cause in which we are engaged—As the Troops are on their march from hence, I shall not add more, than that I have the most entire confidence in your exertions, upon every occasion, to advance the Common Interest, and that I have the honor to be with great Respect Sir Your most obedient Servant

Go: Washington

